Case 20-10553-CSS   Doc 1026   Filed 10/12/20   Page 1 of 9
                                       Case 20-10553-CSS              Doc 1026            Filed 10/12/20                      Page 2 of 9


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


                                                       Art Van          AVF Holding                         AV Pure Sleep
                                                    Furniture, LLC      Company, Inc.    AVF Parent LLC    Franchising, LLC LF Trucking, Inc.    Sam Levin, Inc.   Consolidated
                                                       20-10553           20-10554          20-10558          20-10561          20-10563            20-10564

Beginning Cash Balance - August 1, 2020               11,688,359.15         307,463.87        168,567.51              62.06          8,263.96      25,415,303.12    37,588,019.67

Turnover of Bank Funds                                          -                    -                 -                 -                 -                 -                -
Turnover of Funds - Other                                       -                    -                 -                 -                 -                 -                -
Collection of Accounts Receivable                               -                    -                 -                 -                 -                 -                -
Miscellaneous Refunds                                    250,051.67                  -                 -                 -                 -           91,547.15       341,598.82
Sale of Assets                                         5,762,249.00                  -                 -                 -                 -                 -       5,762,249.00
Interest                                                     349.55                  -                 -                 -                 -              849.39         1,198.94


TOTAL CASH RECEIPTS                                    6,012,650.22                  -                 -                 -                 -           92,396.54     6,105,046.76

Payments to Secured Creditor                          (10,186,255.96)                -                 -                 -                 -       (12,500,000.00) (22,686,255.96)
Third Party Services Provided                          (1,548,619.56)                -                 -                 -                 -           (15,979.34) (1,564,598.90)
Payment of Unpaid Commissions                                    -
Sales and Use Tax Paid                                           -                                     -                 -                                     -              -
Bank and Technology Service Fee                            (6,236.01)                -                 -                 -             (26.38)                 -        (6,262.39)


TOTAL CASH DISBURSEMENTS                              (11,741,111.53)                -                 -                 -             (26.38)     (12,515,979.34) (24,257,117.25)


Net activity for the month of August                   (5,728,461.31)                -                 -                 -             (26.38)     (12,423,582.80) (18,152,070.49)


Transfers                                                         -                  -                 -                 -                 -                   -              -


Ending Cash Balance - August 31, 2020                  5,959,897.84         307,463.87        168,567.51              62.06          8,237.58      12,991,720.32    19,435,949.18
                                       Case 20-10553-CSS                           Doc 1026                   Filed 10/12/20                        Page 3 of 9


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


  Trans.         {Ref #} /
   Date          Check #              Paid To / Received From                            Description of Transaction                              Receipts         Disbursements    Net Activity

                             Beginning Cash on Hand (8/1/2020)                                                                                                                    $ 11,688,359.15

Cash Receipts
                             Turnover of Bank Funds                                                                                                                                           -
                             Turnover of Funds - Other                                                                                                                                        -
                             Collections of Accounts Receivable                                                                                                                               -

Miscellaneous Refunds
  8/6/2020     {19}          Frontier Communications              Subscriber Refund re: Account No.: 5176225935                                        57.94                               57.94
 8/10/2020     {19}          RxBenefits, Inc.                     Refund re: OPT 4th Qtr, 2019 Rebates                                            245,823.00                          245,823.00
 8/24/2020     {19}          Donald Pietruk                       Restitution re: Donald Pietruk                                                      400.00                              400.00
 8/24/2020     {19}          Enterprise Holdings                  Refund re: Altima Fuel Overcharge                                                     4.58                                4.58
 8/24/2020     {19}          Cintas Corporation                   Refund re: Invoice No.: 8967799                                                       3.07                                3.07
 8/24/2020     {19}          Cummins Business Services            Refund re: CR-E3-44600                                                            3,322.23                            3,322.23
 8/24/2020     {19}          Concentra                            Refund Pre-Petition Overpayment re: Supovp                                          192.00                              192.00
 8/24/2020     {19}          Chanay D. McCoy                      Restitution                                                                         126.00                              126.00
 8/25/2020     {19}          American Financial Group, Inc.       Dividend re: 273 Shares                                                             122.85                              122.85
                             Miscellaneous Refunds                                                                                                                                    250,051.67

Sale of Assets
 7/31/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                                871,919.00                           871,919.00
  8/7/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                                910,019.00                           910,019.00
 8/14/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                              1,369,388.00                         1,369,388.00
 8/21/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                              1,088,516.00                         1,088,516.00
 8/28/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                              1,522,407.00                         1,522,407.00
                             Sale of Assets                                                                                                                                          5,762,249.00

Interest
 7/31/2020                   Rabobank, N.A.                       Interest posting at 0.0500%                                                            174.77                           174.77
 8/31/2020                   Rabobank, N.A.                       Interest posting at 0.0500%                                                            174.78                           174.78
                             Interest                                                                                                                                                     349.55

                             TOTAL CASH RECEIPTS                                                                                                                                     6,012,650.22

Cash Disbursements

Payment to Secured Creditor
 8/13/2020            Wells Fargo Bank, N.A.                      July 2020 ABL Interest, LC & Q3 Administration Fees                                                186,255.96       (186,255.96)
 8/27/2020            Wells Fargo Bank, N.A.                      Outgoing Wire re: Secured Debt                                                                   4,000,000.00     (4,000,000.00)
 8/27/2020            Wells Fargo Bank, N.A.                      Outgoing Wire re: Secured Debt                                                                   6,000,000.00     (6,000,000.00)
                      Payment to Secured Creditor                                                                                                                                  (10,186,255.96)

Third Party Services Provided
  8/3/2020      233     Clear Thinking Group                      Invoice No.: MLB/WF 2023 Compensation of Professional Fees                                          13,155.50        (13,155.50)
  8/4/2020      234     IBM GF International Holdings, LLC        Invoice No.: QE183P6 for Period of 7/1/20 - 7/31/20                                                 21,768.71        (21,768.71)
  8/5/2020              ADP, LLC                                  Full Service Direct Deposit re: Payroll for Period Ending 08/01/20                                  39,691.87        (39,691.87)
  8/5/2020              ADP, LLC                                  Taxes Debited re: Payroll for Period Ending 08/01/20                                                19,830.96        (19,830.96)
  8/6/2020      235     Guardian Alarm Company                    Invoice No.: 20834244-R for Period of 4/7/20 - 4/30/20                                              10,079.76        (10,079.76)
 8/11/2020      236     Clear Thinking Group                      Invoice No.: MLB/WF 2024 Compensation of Professional Fees                                           3,864.50         (3,864.50)
                                                                  Invoice No.: 4503035 Compensation of Professional Fees and                                                           (75,440.00)
 8/13/2020         237       Morgan, Lewis & Bockius, LLP         Reimbursement of Expenses for Period of July, 2020                                                  75,440.00
 8/18/2020         238       Clear Thinking Group                 Invoice No.: MLB/WF 2025 Compensation of Professional Fees                                           3,777.50         (3,777.50)
 8/18/2020         239       Clear Thinking Group                 Invoice No.: MLB/WF 2026 Compensation of Professional Fees                                           2,807.00         (2,807.00)
 8/18/2020         240       Clear Thinking Group                 Invoice No.: MLB/WF 2027 Compensation of Professional Fees                                           4,138.00         (4,138.00)
 8/18/2020         241       RPS Protection Ltd.                  Invoice No.: 12976 for Service Dates of 06/29/20 - 07/05/20                                          9,509.68         (9,509.68)
 8/18/2020         242       RPS Protection Ltd.                  Invoice No.: 12977 for Service Dates of 07/06/20 - 07/12/20                                          9,096.28         (9,096.28)
 8/18/2020         243       RPS Protection Ltd.                  Invoice No.: 12978 for Service Dates of 07/13/20 - 07/19/20                                          9,102.42         (9,102.42)
 8/18/2020         244       RPS Protection Ltd.                  Invoice No.: 12979 for Service Dates of 07/20/20 - 07/26/20                                          9,099.95         (9,099.95)
 8/18/2020         245       RPS Protection Ltd.                  Invoice No.: 12980 for Service Dates of 07/27/20 - 08/02/20                                          9,094.10         (9,094.10)
 8/18/2020         246       Hill Archive                         Invoice No.: 046060 Initial Box Input (2,094) & Record Storage for Sept 2020                         3,528.65         (3,528.65)
 8/18/2020         247       Hill Archive                         Invoice No.: 222558-2155 Transport (1,017) Documents from Warren, MI                                23,554.26        (23,554.26)
 8/18/2020         248       RPS Protection Ltd.                  Invoice No.: 12920 for Service Dates of 06/01/20 - 06/07/20                                          9,425.18         (9,425.18)
 8/18/2020         249       RPS Protection Ltd.                  Invoice No.: 12930 for Service Dates of 06/08/20 - 06/14/20                                          9,743.29         (9,743.29)
 8/18/2020         250       RPS Protection Ltd.                  Invoice No.: 12920 for Service Dates of 06/15/20 - 06/21/20                                          8,775.77         (8,775.77)
 8/18/2020         251       RPS Protection Ltd.                  Invoice No.: 12975 for Service Dates of 06/22/20 - 06/28/20                                          8,522.75         (8,522.75)
 8/19/2020                   ADP, LLC                             Full Service Direct Deposit re: Payroll for Period Ending 8/15/20                                   26,567.18        (26,567.18)
 8/19/2020                   ADP, LLC                             Taxes Debited re: Payroll for Period Ending 8/15/20                                                 12,497.13        (12,497.13)
 8/20/2020         252       Robert Edwards                       Reimbursement re: Invoice No.: 88450 Paper Express W-2 Employee Forms                                  399.97           (399.97)
 8/25/2020         253       Broadstone AVF Michigan, LLC         1/2 Allowance of Chapter 11 Claim Pursuant to Order [Docket No.: 916]                              237,506.32       (237,506.32)
 8/25/2020         254       Broadstone AVF Michigan, LLC         1/2 Allowance of Chapter 7 Claim Pursuant to Order [Docket No.: 916]                               728,379.21       (728,379.21)
 8/25/2020         256       Broadstone AVF Illinois, LLC         1/2 Allowance of Chapter 7 Claim Pursuant to Order [Docket No.: 916]                               157,086.02       (157,086.02)
 8/26/2020         257       Broadstone AVF Illinois, LLC         1/2 Allowance of Chapter 11 Claim Pursuant to Order [Docket No.: 916]                               52,028.44        (52,028.44)
 8/31/2020         258       123.NET, Inc.                        Invoice Nos.: 470181, 473028 & 475864 Internet Services for Period 6/01/20 - 8/31/20                11,594.15        (11,594.15)
 8/31/2020         259       Dave Winowiecki                      Services Provided on July 29, 2020 re: Roof Leak                                                       350.00           (350.00)
 8/31/2020         260       RPS Protection Ltd.                  Invoice No.: 12981 for Service Dates of 8/03/20 - 8/09/20                                            9,106.65         (9,106.65)
 8/31/2020         261       RPS Protection Ltd.                  Invoice No.: 12982 for Service Dates of 8/10/20 - 8/16/20                                            9,098.36         (9,098.36)
                             Third Party Services Provided                                                                                                                          (1,548,619.56)

                             Payment of Unpaid Commissions                                                                                                                                    -

                             Sales and Use Tax Paid                                                                                                                                           -

Bank Service Charges
 7/31/2020                   Rabobank, N.A.                       Bank and Technology Service Fees                                                                     1,391.91         (1,391.91)
 8/31/2020                   Rabobank, N.A.                       Bank and Technology Service Fees                                                                     4,844.10         (4,844.10)
                             Bank Service Charges                                                                                                                                       (6,236.01)
                                 Case 20-10553-CSS         Doc 1026             Filed 10/12/20     Page 4 of 9


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


 Trans.    {Ref #} /
  Date     Check #              Paid To / Received From      Description of Transaction          Receipts   Disbursements   Net Activity

                       TOTAL CASH DISBURSEMENTS                                                                             (11,741,111.53)

                       Net Cash Activity through 8/31/20                                                                     (5,728,461.31)

                       Ending Cash Balance                                                                                   5,959,897.84
                            Case 20-10553-CSS                       Doc 1026              Filed 10/12/20    Page 5 of 9


AVF Holding Company Inc.
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From                          Description of Transaction      Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (8/1/2020)                                                                                 $ 307,463.87

Cash Receipts
                        Turnover of Bank Funds                                                                                                     -
                        Turnover of Funds - Other                                                                                                  -
                        Collection of Accounts Receivable                                                                                          -
                        Miscellaneous Refunds                                                                                                      -
                        Sale of Assets                                                                                                             -

                        TOTAL CASH RECEIPTS                                                                                                        -

Cash Disbursements
                        Payments to Secured Creditor                                                                                               -
                        Third Party Services Provided                                                                                              -

Bank Service Charges
 7/31/2020              Rabobank, N.A.                      Bank and Technology Service Fees                                     197.17        (197.17)
 8/31/2020              Rabobank, N.A.                      Bank and Technology Service Fees                                     474.75        (474.75)
                        Bank Service Charges                                                                                                   (671.92)

                        TOTAL CASH DISBURSEMENTS                                                                                               (671.92)

                        Net Cash Activity through 8/31/20                                                                                      (671.92)

                        Ending Cash Balance                                                                                                306,791.95
                           Case 20-10553-CSS                Doc 1026      Filed 10/12/20      Page 6 of 9



AVF Parent LLC
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


  Trans.    {Ref #} /
   Date     Check #            Paid To / Received From           Description of Transaction     Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (8/1/2020)                                                                  $ 168,567.51

Cash Receipts
                        Turnover of Bank Funds                                                                                      -
                        Turnover of Funds - Other                                                                                   -
                        Collection of Accounts Receivable                                                                           -
                        Miscellaneous Refunds                                                                                       -
                        Sale of Assets                                                                                              -

                        TOTAL CASH RECEIPTS                                                                                         -

Cash Disbursements
                        Payments to Secured Creditor                                                                                -
                        Third Party Services Provided                                                                               -
                        Bank Service Charges                                                                                        -

                        TOTAL CASH DISBURSEMENTS                                                                                    -

                        Net Cash Activity through 8/31/20                                                                           -

                        Ending Cash Balance                                                                                 168,567.51
                         Case 20-10553-CSS                  Doc 1026     Filed 10/12/20      Page 7 of 9



AV Pure Sleep Franchising, LLC
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From           Description of Transaction   Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (8/1/2020)                                                               $      62.06

Cash Receipts
                        Turnover of Bank Funds                                                                                   -
                        Turnover of Funds - Other                                                                                -
                        Collection of Accounts Receivable                                                                        -
                        Miscellaneous Refunds                                                                                    -
                        Sale of Assets                                                                                           -

                        TOTAL CASH RECEIPTS                                                                                      -

Cash Disbursements
                        Payments to Secured Creditor                                                                             -
                        Third Party Services Provided                                                                            -
                        Bank Service Charges                                                                                     -

                        TOTAL CASH DISBURSEMENTS                                                                                 -

                        Net Cash Activity through 8/31/20                                                                        -

                        Ending Cash Balance                                                                                    62.06
                         Case 20-10553-CSS                  Doc 1026           Filed 10/12/20     Page 8 of 9



LF Trucking Inc.
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From                Description of Transaction   Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (8/1/2020)                                                                    $   8,263.96

Cash Receipts
                        Turnover of Bank Funds                                                                                        -
                        Turnover of Funds - Other                                                                                     -
                        Collection of Accounts Receivable                                                                             -
                        Miscellaneous Refunds                                                                                         -
                        Sale of Assets                                                                                                -

                        TOTAL CASH RECEIPTS                                                                                           -

Cash Disbursements
                        Payments to Secured Creditor                                                                                  -
                        Third Party Services Provided                                                                                 -

Bank Service Charges
 7/31/2020              Rabobank, N.A.                      Bank and Technology Service Fees                         13.64         (13.64)
 8/31/2020              Rabobank, N.A.                      Bank and Technology Service Fees                         12.74         (12.74)
                        Bank Service Charges                                                                                       (26.38)

                        TOTAL CASH DISBURSEMENTS                                                                                   (26.38)

                        Net Cash Activity through 8/31/20                                                                          (26.38)

                        Ending Cash Balance                                                                                      8,237.58
                                   Case 20-10553-CSS                          Doc 1026                      Filed 10/12/20                  Page 9 of 9


Sam Levin, Inc.
Cash Receipts and Disbursements
For the Period (08/01/2020 - 08/31/2020)


  Trans.     {Ref #} /
   Date      Check #               Paid To / Received From                             Description of Transaction                           Receipts     Disbursements    Net Activity

                         Beginning Cash on Hand (8/1/2020)                                                                                                               $ 25,415,303.12

Cash Receipts
                         Turnover of Bank Funds                                                                                                                                      -
                         Turnover of Funds - Other                                                                                                                                   -
                         Collections of Accounts Receivable                                                                                                                          -

Miscellaneous Refunds
 8/24/2020     {16}   Highmark Blue Cross & Blue Shield       Audit regarding Period of 3/1/18 - 12/31/18                                    91,547.15                        91,547.15
                      Miscellaneous Refunds                                                                                                                                   91,547.15
                      Sale of Assets                                                                                                                                                -

Interest
 7/31/2020               Rabobank, N.A.                       Interest posting at 0.0500%                                                      424.69                            424.69
 8/31/2020               Rabobank, N.A.                       Interest posting at 0.0500%                                                      424.70                            424.70
                         Interest                                                                                                                                                849.39

                         TOTAL CASH RECEIPTS                                                                                                                                  92,396.54

Cash Disbursements

Payment to Secured Creditor
 8/17/2020            Wells Fargo Bank, N.A.                  Outgoing Wire re: Secured Debt                                                             12,500,000.00    (12,500,000.00)
                      Payment to Secured Creditor                                                                                                                         (12,500,000.00)

Third Party Services Provided
 8/10/2020      116     The Hartford                          Account No. 16070065 Workers Compensation Policy No. 3WECAH1VW3                                  400.00            (400.00)
 8/11/2020      117     Bellwood Borough Authority            Account No. 2003-0 re: 1620 N. Tuckahoe Street for Period 4/06/20 - 7/26/20                      679.79            (679.79)
 8/13/2020      118     ProLawn Landscaping Company           Invoice No.: 11507 for Services on 07/13/20 re: 1620 N. Tuckahoe Street,                         156.35            (156.35)
                                                              Bellwood, PA 16617
 8/25/2020      119      Robert Edwards                       Reimbursement re: Highland Sewer & Water (1130 Scalp Avenue, Johnstown,                          659.70            (659.70)
                                                              PA) Period of 1/24/20 - 6/23/20
 8/31/2020      121      Samalex Trust                        Rent Allowance Pursuant to Stipulation [Docket No.: 920]                                       14,083.50        (14,083.50)
                         Third Party Services Provided                                                                                                                        (15,979.34)
                         Sales and Use Tax Paid                                                                                                                                      -
                         Bank Service Charges                                                                                                                                        -

                         TOTAL CASH DISBURSEMENTS                                                                                                                         (12,515,979.34)

                         Net Cash Activity through 8/31/20                                                                                                                (12,423,582.80)

                         Ending Cash Balance                                                                                                                              12,991,720.32
